

116 HR 489 IH: Strengthening Homeland Security, Intelligence, and Essential Law Enforcement Departments Act of 2019
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 489IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Fitzpatrick (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, Armed Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prioritize the payment of pay and allowances to members of the Armed Forces and Federal law
			 enforcement officers in the event the debt ceiling is reached or there is
			 a funding gap.
	
 1.Short titleThis Act may be cited as the Strengthening Homeland Security, Intelligence, and Essential Law Enforcement Departments Act of 2019 or the SHIELD Act of 2019.
 2.FindingsCongress finds the following: (1)The United States Armed Forces represent the finest fighting force in the world.
 (2)An interruption in compensation could affect morale and cause hardship which would threaten United States security and the safety of our troops.
 (3)It is a vital national interest that the United States Armed Forces, including reserve components, can operate with the assurance that they will continue to receive pay and allowances for their service if a funding gap occurs.
 (4)Federal law enforcement officers are highly trained and dedicated men and women, committed to protecting liberty, public safety, and the security of our Nation from both foreign and domestic threats.
 (5)They have no equal in the private sector, and perform a role that is both unique and vital to the continuing operation of the Federal Government and commerce during times of crisis.
 (6)Each and every day, Federal law enforcement officers are engaged around the clock in activities that include, but are not limited to, dignitary protection, criminal investigation, homeland security, border security, intelligence gathering, and fighting waste, fraud and abuse.
 (7)These critical Government functions cannot be interrupted due to an absence of congressional appropriations or during periods of a Government shutdown, nor can we expect that the threats posed by violent criminals, terrorists and America’s enemies will lessen during such periods of fiscal uncertainty.
 3.Priority payments if the debt ceiling is reached for defense and Federal law enforcementIn the event that the total public debt reaches the public debt limit, as established under section 3101 of title 31, United States Code, the following payments on obligations incurred by the Government of the United States shall be made:
 (1)The pay and allowances of members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service.
 (2)The pay and allowances of critical law enforcement officers who are employed by Federal agencies. 4.Emergency appropriations of funds for defense and Federal law enforcement during a funding gap (a)Appropriation of funds for military pay and allowancesDuring a period of lapsed appropriations for the Armed Forces, the Secretary of the Treasury shall make available to the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard), out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) determines to be necessary to continue to provide pay and allowances (without interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service during the period of lapsed appropriations.
 (b)Appropriation of funds for Federal law enforcement officer pay and allowancesDuring a period of lapsed appropriations for a Federal agency that employs critical law enforcement officers, the Secretary of the Treasury shall make available to the head of such agency, out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as the heads of such agencies determine to be necessary to continue to provide pay and allowances (without interruption) to such critical law enforcement officers during the period of lapsed appropriations.
 5.DefinitionsIn this Act: (1)Critical law enforcement officerThe term critical law enforcement officer means an employee—
 (A)who has statutory authority to make arrests or apprehensions; (B)who is authorized by the agency of the employee to carry firearms; and
 (C)whose duties include performing emergency work involving the safety of human life or the protection of property.
 (2)Period of lapsed appropriationsThe term period of lapsed appropriations means any period during which appropriations are not available due to the absence of the timely enactment of any Act or joint resolution (including any Act or joint resolution making continuing appropriations) appropriating funds for the payment of the pay and allowances.
 (3)Total public debtThe term total public debt has the meaning given such term in section 3130 of title 31, United States Code. 